Judgment dismissing complaint at the end of plaintiff’s case reversed on the law and new trial granted, with costs to abide the event, on the ground that there was evidence sufficient to raise an issue of fact for the jury. The evidence contained in the hypothetical question and answer is in more than one instance very slender. The facts are dependent largely upon the testimony of the mother of the deceased boy, and she seemed to have great difficulty in understanding English. In many instances she said she did not understand the conversations between the defendants. This court is obliged on this appeal to.take all of the statements in the record as true, and the opinion evidence of plaintiff’s doctor, predicated upon the evidence, largely, of the mother and father, was sufficient to raise the issue as to whether or not the child’s death was hastened by the treatment that he received. (See McCahill v. N. Y. Transportation Co., 201 N. Y. 221.) Kelly, P. J., Rich, Jaycox, Kelby and Young, JJ., concur.